Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not disclose wherein universal adapter is inserted in said landing gear shaft.
Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to It is unclear as to how a square aperture can have a diameter.
Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification dose not disclose a one- piece U-shaped frame.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first cross bar and the second cross bar" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first cross bar and the second cross bar" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase " may vary from" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 15, the phrase " may vary from" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 16, the phrase " may vary" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Allowable Subject Matter
Claims 4, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-3, 11 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 10, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (2019/0031157) in view of Gabb (2011/0113563).
Consider Claim 1, Sun discloses a universal adapter attachable to a landing gear shaft for automation and electrification of raising and lowering a landing gear of a semi-truck trailer, said adapter comprising: a frame having a wrench end (24), a gear shaft end (44), and a set of side walls (sides of 14); b) the wrench end configured to interchangeably receive an impact wrench (50), and a hand-crank handle (18); c) the gear shaft end configured to receive a landing gear shaft (12), and d) a locking mechanism (60, Para [0029]) t1o lock the landing gear shaft in the frame.
Sun discloses an electric hand tool, but does not specifically disclose that the electric hand tool is an impact wrench.
Gabb discloses an electric impact wrench (120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an electric impact wrench as the electric hand tool as it would be a simple matter of combining prior art elements according to known methods in order to yield the predictable result of turning the landing gear shaft.
Consider Claim 5, Sun as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the wrench end (24) comprising of a wrench- end-cross-bar (48) having a height that is smaller than the height of the first cross bar and the second cross bar, thereby a coupler of a hand crank handle (18) fits over the wrench-end-cross-bar and in between the set of side walls, but does not specifically disclose  said wrench-end-cross-bar has an square shape aperture to receive the rotating shaft of the impact wrench.
Gabb discloses wrench-end-cross-bar (200C) has a square shape aperture (208) to receive the rotating shaft (128) of the impact wrench (120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a square shape aperture to receive the rotating shaft of the impact wrench as it would be a simple matter of combining prior art elements according to known methods in order to yield the predictable result of turning the landing gear shaft.
Consider Claim 7, Sun as modified discloses all the features of the claimed invention, as described above, and further discloses wherein the impact wrench (120) being a 0.5-inch electric impact wrench (Para [0026]), or an air impact wrench connected to the tractor air supply.
Consider Claim 10, Sun as modified discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein said adapter has a height varying from 1 inch to 5 inches and a length from 2 inches to 20 inches depending on the landing gear shaft, however, It would have been an obvious matter of design choice to size the device as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. size
Consider Claim 12, Sun as modified discloses all the features of the claimed invention, as described above, and further discloses wherein said square shape aperture diameter may vary from 3/8, 1/3, 3/4 or any size (Para [0026]) for the use of an impact wrench.
Consider Claim 13, Sun as modified discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein the thickness 
Consider Claim 18, Sun as modified discloses all the features of the claimed invention, as described above, and further discloses wherein at least a portion of the frame (sides of 14) is constructed in a one- piece U-shaped frame.
Claim 6, 8, 9, 14, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (2019/0031157) in view of Gabb (2011/0113563) and further in view of Magestro (2015/0197127).
Consider Claim 6, Sun as modified discloses all the features of the claimed invention, as described above, but does not disclose wherein the locking mechanism comprising a bolt and a nut to engage said universal adapter to said landing gear shaft, said universal adapter is inserted in said landing gear shaft and said set of apertures of the universal adapter aligned with a shaft hole on the landing gear shaft and locked with the bolt and nut.
Magestro discloses wherein the locking mechanism comprising a bolt (118) and a nut (120) to engage said universal adapter to said landing gear shaft, said universal adapter is inserted in said landing gear shaft and said set of apertures of the universal adapter aligned with a shaft hole on the landing gear shaft and locked with the bolt and nut.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a bolt and a nut to engage said universal adapter to said landing gear 
Consider Claim 8, Sun as modified discloses all the features of the claimed invention, as described above, but does not disclose wherein said adapter is constructed of any suitable type of metal being steel or its compounds to achieve a rigid and lightweight device.
Magestro discloses the adapter being constructed of a compound of steel (Stainless steel, Para [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention construct the adapter of a compound of steel as it would be a simple matter of combining prior art elements according to known methods in order to yield the predictable result of providing a durable adapter.
Consider Claim 9, Sun as modified discloses all the features of the claimed invention, as described above, but does not disclose wherein said adapter is painted or coated as powder coat or e-coat or may also be plated.
Magestro discloses the adapter being plated (chrome plated steel, Para [0053]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a chrome plated adapter as it would be a simple matter of combining prior art elements according to known methods in order to yield the predictable result of providing a corrosion resistant adapter.
Consider Claim 14, Sun as modified discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein the shaft hole 
Consider Claim 16, Sun as modified discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein the apertures of the adapter and the bolt diameter are 3/8-inches and may vary depending on the diameter of the shaft hole, however, It would have been an obvious matter of design choice to size the device as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618